RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s declaration, claims, and remarks, filed 3/26/2021 have been received. Applicant’s election and remarks filed on 10/29/2021 have been received. 
Claims 1-23 are pending. Claims 24-26 are canceled. Claims 1-9, 13-21, and 23 are withdrawn from consideration. Claims 10-12 and 22 are rejected. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-12 and 22, in the reply filed on 10/29/2021 is acknowledged.
Claims 1-9, 13-21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.

Withdrawn Rejections
The objections and rejections, made of record in the office action mailed on 12/30/2020, that are not repeated have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of pre-AIA  35 U.S.C. 102(b):
A person shall be entitled to a patent unless –


The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 and 22 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(b) as being anticipated by Burbidge et al., WO 2013/087918 A1; as evidenced by Chang et al., US 2013/0171317 A1; Sancho-Madrid et al., US 2010/0221265 A1; Aichinger et al., US 2003/0092165 A1; Kozbor et al., US 2002/0146448 A1; and Lo et al., Chapter 22 Bioconversion of Whey Lactose into Microbial Exopolysaccharides.
Regarding claim 10: 
Claim Interpretation
Claim 10 recites a “method comprising administering a nutritional product comprising an aqueous solution consisting essentially of a beta-glucan” (emphasis added). 
As such, the claims are drawn to a method of administering a final product (nutritional product). The claims are not drawn to administering the intermediate product (aqueous solution). Upon administration, the intermediate product (aqueous solution) is not distinguishable from the final product (nutritional product). 
The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”

Additionally, any ingredient possibly excluded from the aqueous solution by the “consisting essentially of” phrase may be included in the nutritional product via the “nutritional product comprising” phrase. 
Rejections
Regarding claim 10: Burbidge discloses a method for treating a swallowing disorder in a patient in need of such treatment (para 00145). Burbidge discloses administering to a patient in need of a nutritional product comprising an aqueous solution (para 0145). 
Burbidge discloses the aqueous solution contains a food grade biopolymer capable of providing to the nutritional product a shear viscosity of less than about 100 mPas when measured at a shear rate of 50s-1 and a relaxation time, determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment, of more than 10 ms (milliseconds) at a temperature of 20° C (para 00145). 
Burbidge discloses the food grade biopolymer is present in a range of at least 1 wt% to 10 wt% (para 0145). Burbidge claims the food grade biopolymer is present in a range of at least 1 wt% to 10 wt% (claims 5 and 32). 
Burbidge discloses the food grade biopolymer may be an algae hydrocolloid (para 00146). Burbidge discloses the algae hydrocolloid may be curdlan gum (para 00147). 
Curdlan is a material within the breadth of beta-glucan as evidenced by the following references: 
Chang et al., US 2013/0171317 A1, disclosing, “Curdlan is a polysaccharide polymer composed of (1-->3) β-glucan. β-glucan is considered to be a substance that is not easy to digest” (para 0019); 
Sancho-Madrid et al., US 2010/0221265 A1, disclosing, “β-glucans such as curdlan” (para 0026); 
Aichinger et al., US 2003/0092165 A1, disclosing, “Curdlan, the generic name for a beta-(1,3)-D-glucan, is the most concentrated form of a beta-glucan” (para 0050); 
Kozbor et al., US 2002/0146448 A1, disclosing, “Typical known examples of the β-glucan originating from microorganism include curdlan, lentinan, schizophyllan, sclerotan, lutean and succinoglucan. Particularly, curdlan and lentinan are preferable β-glucans” (para 0019), and claiming “the β-glucan is selected from lentinan and curdlan” (claim 9); and 
Lo et al., Chapter 22 Bioconversion of Whey Lactose into Microbial Exopolysaccharides, disclosing, “Curdlan  is  member  of  the  class  of  molecules  known  as  (1,3)- β-glucans” (p. 567, section 3.3 Curdlan). 

With respect to the selection of curdlan: A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus. MPEP 2131.02. When the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. MPEP 2131.02. In the present case, Burbidge discloses the food grade biopolymer may be an algae hydrocolloid (para 00146), which may be curdlan gum (para 00147). Burbidge claims curdlan (claims 9 and 36). As such, Burbidge anticipates curdlan, which is a beta-glucan. 
Regarding claim 11: Burbidge discloses the method is for promoting safe swallowing of nutritional products in a patient in need of safe swallowing of the nutritional products (para 0041). 
Regarding claim 12: Burbidge discloses the method is for mitigating the risks of aspiration during swallowing of nutritional products in a patient in need of mitigating the risks of aspiration during swallowing of the nutritional products (para 0042). 
Regarding claim 22: 
Claim Interpretation
Claim 22 depends from claim 10. Claim 10 recites a “method comprising administering a nutritional product comprising an aqueous solution consisting essentially of a beta-glucan” (emphasis added). As such, the claims are drawn to a 
Claim 22 recites “the aqueous solution consists of the beta-glucan and at least one additional ingredient”. 
Additionally, any ingredient possibly excluded from the aqueous solution by the “consisting of” phrase may be included in the nutritional product via the “nutritional product comprising” phrase. 
Rejections
Burbidge discloses acidulant, a thickener, a buffer or an agent for pH adjustment, a chelating agent, a colorant, an emulsifier, an excipient, a flavor agent, a mineral, an osmotic agent, a pharmaceutically acceptable carrier, a preservative, a stabilizer, a sugar, a sweetener, a texturizer, and a vitamin (para 0080).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-12 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burbidge et al., WO 2013/087918 A1; as evidenced by Chang et al., US 2013/0171317 A1; Sancho-Madrid et al., US 2010/0221265 A1; Aichinger et al., US 2003/0092165 A1; Kozbor et al., US 2002/0146448 A1; and Lo et al., Chapter 22 Bioconversion of Whey Lactose into Microbial Exopolysaccharides.
Regarding claim 10: 
The Claim Interpretation applies here as above. 
The discussion of Burbidge and the evidentiary references apply here as above. 

Burbidge discloses the food grade biopolymer is present in a range of from at least 0.01 wt% to 25 wt%, preferably from at least 0.1 wt% to 15 wt%, and most preferably from at least 1 wt% to 10 wt% (para 00145). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Burbidge discloses the food grade biopolymer may be an algae hydrocolloid (para 00146). Burbidge discloses the algae hydrocolloid may be curdlan gum (para 00147). Burbidge claims curdlan (claims 9 and 36).
It would have been obvious to one of ordinary skill in the art at the time of invention to select curdlan because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07. In the present case, Burbidge discloses the food grade biopolymer may be an algae hydrocolloid (para 00146), which may be curdlan gum (para 00147). Burbidge claims curdlan (claims 9 and 36). As such, the selection of curdlan, which is a beta-glucan, is obvious. 
The rejections of claims 11 and 12 apply here as above. 
Regarding claim 22: The Claim Interpretation applies here as above. 
 It would have been obvious to one of ordinary skill in the art at the time of invention to select an ingredient selected from acidulant, a thickener, a buffer or an agent for pH adjustment, a chelating agent, a colorant, an emulsifier, an excipient, a flavor agent, a mineral, an osmotic agent, a pharmaceutically acceptable carrier, a preservative, a stabilizer, a sugar, a sweetener, a texturizer, and a vitamin because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07. In the present case, Burbidge discloses acidulant, a thickener, a buffer or an agent for pH adjustment, a chelating agent, a colorant, an emulsifier, an excipient, a flavor agent, a mineral, an 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to add the ingredients to either one of the solution of the nutritional product to form a nutritional product comprising the solution and the ingredients because it has been held that the selection of any order of mixing ingredients is prima facie obvious. MPEP 2144.04 IV C. In the present case, Burbidge discloses the ingredients are present in the nutritional composition (para 0080). As such, their presence in the solution (intermediate product) or separately added to make the claimed final product that is administered in final product form does not distinguish the claimed invention from the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

US 10,582,722 B2
Claims 10-12 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15  of U.S. Patent No. 10,582,722 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The claim interpretation of the comprising and consisting essentially of apply here as above. 
‘722 claims a method for treating a swallowing disorder in a patient in need of such treatment (for promoting safe swallowing of nutritional products in a patient in need of same, claim 1), the method comprising administering a nutritional product (claim 12) comprising an aqueous solution consisting essentially of a beta-glucan (curdlan gum, claim 7) in an amount of the beta-glucan effective for providing to the nutritional product (i) a shear viscosity of less than 200 mPas when measured at a shear rate of 50s-1 (less than 100 mPas, claim 1); and (ii) a relaxation time, determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment, of more than 10 ms at a temperature of 20° C (claim 1). ‘722 claims a concentration of from 1 to 10 wt% (claim 4). 
Regarding claims 11 and 12: ‘476 claims treating a swallowing disorder in a patent (claim 19). ‘722 claims the same composition and steps (administering). The phrases “for promoting safe swallowing of nutritional products in a patient in need of safe swallowing of the nutritional products” (claim 11) and “for mitigating the risks of aspiration during swallowing of nutritional products in a patient in need of mitigating the risks of aspiration during swallowing of the nutritional products” (claim 12) are statements with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in 
Regarding claim 22: ‘722 claims a thickener (food grade biopolymer, claim 6-12) and a pharmaceutically acceptable carrier (food grade biopolymer, claim 6-12; other ingredients that form the pharmaceutical formulations, nutritional formulations, dietary supplements, functional food and beverage products of claim 14). 

Application No. 16/620,079
Claims 10-12 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 16/620,079. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claim interpretation of the comprising and consisting essentially of apply here as above. 
‘079 claims a method for treating a swallowing disorder in a patient in need of such treatment, the method comprising administering a nutritional product (composition) comprising an aqueous solution consisting essentially of a beta-glucan in an amount of the beta-glucan effective for providing to the nutritional product (i) a shear viscosity of less than 200 mPas when measured at a shear rate of 50s-1 (1 to 200 mPas); and (ii) a relaxation time, determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment, of more than 10 ms at a temperature of 20° C (about 10 to about 2000 ms). 
‘079 does not claim the concentration of the beta glucan. Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of 
Regarding claims 11 and 12: ‘079 claims treating a swallowing disorder in a patent (claim 22). ‘079 claims the same composition and steps (administering). The phrases “for promoting safe swallowing of nutritional products in a patient in need of safe swallowing of the nutritional products” (claim 11) and “for mitigating the risks of aspiration during swallowing of nutritional products in a patient in need of mitigating the risks of aspiration during swallowing of the nutritional products” (claim 12) are statements with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. The different intended uses do not result in different manipulative steps. 
Regarding claim 22: ‘079 claims a thickener (beta glucan) and a pharmaceutically acceptable carrier (carbohydrate). 

Application No. 16/620,083
Claims 10-12 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/620,083. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

‘083 claims a method for treating a swallowing disorder in a patient in need of such treatment, the method comprising administering a nutritional product (composition) comprising an aqueous solution consisting essentially of a beta-glucan in an amount of the beta-glucan effective for providing to the nutritional product (i) a shear viscosity of less than 200 mPas when measured at a shear rate of 50s-1 (1 to 200 mPas); and (ii) a relaxation time, determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment, of more than 10 ms at a temperature of 20° C (about 10 to about 2000 ms). 
‘083 does not claim the concentration of the beta glucan. Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. ‘083 claims beta glucan, the recited viscosity, the recited relaxation, and the recited target patients. As such, the actual concentration of the beta glucan represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claims 11 and 12: ‘083 claims treating a swallowing disorder in a patent (claim 19). ‘083 claims the same composition and steps (administering). The phrases “for promoting safe swallowing of nutritional products in a patient in need of safe swallowing of the nutritional products” (claim 11) and “for mitigating the risks of aspiration during swallowing of nutritional products in a patient in need of mitigating the 
Regarding claim 22: ‘083 claims a thickener (beta glucan) and a pharmaceutically acceptable carrier (maltodextrin). 

Application No. 16/796476
Claims 10-12 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/796476. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claim interpretation of the comprising and consisting essentially of apply here as above. 
‘476 claims a method for treating a swallowing disorder in a patient in need of such treatment, the method comprising administering a nutritional product (bolus, claim 1; nutritional supplement, a full meal, a nutritionally complete formula, a pharmaceutical formulation, functional food, a beverage product, claim 12) comprising an aqueous solution consisting essentially of a beta-glucan (claim 11) in an amount of the beta-glucan effective for providing to the nutritional product (i) a shear viscosity of less than 200 mPas when measured at a shear rate of 50s-1 (less than 50 mPas, claim 1); and (ii) a relaxation time, determined by a Capillary Breakup Extensional Rheometry (CaBER) experiment, of more than 10 ms at a temperature of 20° C (claim 1). ‘473 claims a concentration of from 0.01 to 10 wt% (claims 3-5). 
Regarding claims 11 and 12: ‘476 claims treating a swallowing disorder in a patent (claim 19). ‘476 claims the same composition and steps (administering). The phrases “for promoting safe swallowing of nutritional products in a patient in need of 
Regarding claim 22: ‘476 claims a thickener (biopolymers, claim 7-10) and a pharmaceutically acceptable carrier (biopolymers, claim 7-10; all ingredients making up the nutritional supplement, a full meal, a nutritionally complete formula, a pharmaceutical formulation, functional food, a beverage product, Claim 12). 

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 3/26/2021 is insufficient to overcome the rejections for the following reasons. 
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. MPEP 2145. Rebuttal evidence may include evidence of “secondary considerations,” such as unexpected results. MPEP 2145. However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. MPEP 2145 II. Furthermore, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. MPEP 716.02(c). Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 716.02(c).
Mr. Burbidge argues unexpected results from the selection of beta glucan (declaration, #4). Examiner is not persuaded by this argument. The results are expected 
Mr. Burbidge argues Burbidge ‘918 fails to disclose beta glucan (declaration, #6-8). Examiner is not persuaded by this argument. Burbidge ‘918 discloses curdlan. As evidenced by the references cited in the rejections, curdlan is a beta glucan. 

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. 
Applicant argues Burbidge ‘918 fails to disclose beta glucan (remarks, p. 7-8). Examiner is not persuaded by this argument. Burbidge ‘918 discloses curdlan. As evidenced by the references cited in the rejections, curdlan is a beta glucan.
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 9). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al., US 2012/0195873 A1, discloses a nutritional intervention for a patient that has dysphagia (para 0071). Miller discloses a thickener is any additive that will increase the viscosity of a nutritional intervention to aid those patients that can benefit from a thickened liquid (para 0071). Miller discloses beta-glucan is a known thickener (para 0071). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Walter A Moore/Primary Examiner, Art Unit 3619